Citation Nr: 0504416	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  99-14 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for the residuals of a 
back injury.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an initial compensable disability 
evaluation for hemorrhoids.

7.  Entitlement to a disability evaluation in excess of 10 
percent for hemorrhoids for the period of time subsequent to 
July 1, 2002.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional office in 
Chicago, Illinois (RO).

The issues of entitlement to service connection for PTSD and 
a left knee disorder, as well as the issue of entitlement to 
a rating in excess of 10 percent from July 2002 for the 
veteran's service-connected hemorrhoids are addressed in the 
Remand portion of the decision below; they are remanded to 
the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's service medical records do not reveal any 
symptoms, complaints, or findings of a back injury, a right 
knee injury, hearing loss, or tinnitus during service.


2.  There is no competent medical evidence linking any 
current back disorder, right knee disorder, hearing loss, or 
tinnitus to the veteran's active military service.  

3.  For the period of time from July 1998 to July 2002, the 
veteran's service-connected hemorrhoids were manifested by 
pain, bleeding, and an anal fissure. 


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  A back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

4.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

5.  The criteria for the assignment of a 20 percent 
disability evaluation for service-connected hemorrhoids for 
the period of time from July 2, 1998 to July 2, 2002 have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7336 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims in letters dated August 
2002 and June 2004.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim.  Id.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In this regard, the RO obtained the veteran's 
medical treatment records and afforded the veteran VA 
Compensation and Pension examinations.  The Board further 
notes that in this case, there is no outstanding evidence to 
be obtained, either by VA or the appellant.  Consequently, VA 
did not have a duty to assist that was unmet.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Right Knee

The veteran claims that he injured his right knee in service 
and therefore, service connection for a right knee disorder 
is warranted.  Although an October 1967 service medical 
record reveals that the veteran was treated for complaints of 
a left knee injury where his knee struck a "dozer blade," 
there is no indication that the veteran had any right knee 
symptoms.  There is no indication in any of the service 
medical records that the veteran had complaints of, or 
treatment for a right knee disorder during service.  On the 
veteran's September 1968 separation examination report, no 
abnormalities of the lower extremities were found.  On the 
accompanying report of medical history, the veteran's left 
knee injury was noted, but there was no mention of a right 
knee injury.  

In June 1998, a VA examination of the veteran was conducted.  
The veteran reported injuring both knees during service.  He 
reported having flare-ups of knee pain, stiffness, and 
swelling, that was worse in the right knee.  Physical 
examination revealed bilateral knee tenderness with it being 
slightly worse on the right.  Bilateral knee crepitus was 
also noted.  Knee instability was not shown and range of 
motion of the knees was normal, with pain on the extreme end 
of flexion.  X-rays of the veteran's right knee was normal.  
The diagnosis was "chronic bilateral knee pain after injury 
sustained in the service with normal right knee x-ray. . . 
."  

The Board notes that the claims file was unavailable to the 
examiner who relied solely on the veteran's own recitation of 
his medical history to infer an injury in service to the 
right knee.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
("in order for any testimony to be probative of any fact, 
the witness must be competent to testify as to the facts 
under consideration").  As noted above, the service medical 
records do not support the veteran's assertions of injuring 
his right knee during service.  Moreover, there is no 
diagnosis of any right knee disorder, merely knee pain.  
"[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

VA treatment records dated August 1998 reveal that the 
veteran was treated for continued complaints of right knee 
pain.  Right knee anterior laxity was identified, but x-ray 
examination of the right knee was again normal.  A brace for 
the right knee was prescribed.  

In December 2004, a hearing was held before the Board 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  At this 
hearing, the veteran testified that during service he fell 
and injured both knees by striking them on the dozer blade of 
a tank recovery vehicle during service.  He further testified 
that he had right knee pain ever since.  The service medical 
records entries report that he injured his left knee in this 
manner; however, there is no indication in the service 
medical records that the veteran sustained an injury to his 
right knee during service, or that he had any right knee 
complaints during service.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a right knee disorder.  
Again, the service medical records do not reveal that the 
veteran had any right knee symptoms during service and his 
lower extremities were evaluated as normal on separation 
examination.  While the 1998 VA examination indicates that 
the veteran incurred a knee injury during service, this 
report was made without reference to any of the service 
medical records, and the examiner did not diagnose any 
medical disorder of the right knee on the examination report.  
There is medical evidence of current right knee ligament 
laxity, but no medical evidence linking that laxity to the 
veteran's military service.  With no competent medical 
evidence of a right knee disorder in service, a questionable 
current diagnosis of right knee pain and laxity, and no 
competent medical evidence linking any current right knee 
disorder to service, the claim for service connection for a 
right knee disorder must be denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Back Disorder

The veteran claims that he injured his back in service and 
therefore service connection for this disorder is warranted.  
At the December 2004 hearing before the Board, the veteran 
testified that he fell during service and struck his head.  
He claims that he injured his back in this fall.  A May 1968 
service department medical treatment record reveals that the 
veteran fell off a wrecker and cut his left hand and was 
"knocked out" for a few seconds.  However, there is no 
indication that the veteran had any complaints regarding his 
back as a result of this fall.  On the September 1968 
separation examination report, the veteran's spine was 
evaluated as being normal, and the veteran did not report 
having any complaints of back pain on the accompanying report 
of medical history.  

Private x-ray studies dated in March 1972 indicates that that 
the veteran had spondylolysis of the L5 vertebra that was 
previously noted in 1969, and a loss of stature of the 
anterior portions of the thoracic spine, which had also been 
noted in 1969.  A July 1972 private hospital record reveals 
that the veteran had complaints of pain in the dorsal spine 
area and that he had a history of a fall at work.  On 
hospital discharge, the diagnosis was "chronic cervical 
dorsal lumbar strain."  At the December 2004 hearing before 
the Board, the veteran testified that he was in an automobile 
accident in 1969, but that the private medical evidence 
showed that the back disorder existed prior to that injury.  
However, the evidence contained in the 1972 x-ray examination 
reports only indicates that the back injuries were identified 
in 1969, and not that it existed prior to that time.  

In June 1998, a VA examination of the veteran was conducted.  
The veteran reported lumbar disc surgery in May 1998, which 
was the result of a post-service employment related injury.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a back disorder.  The 
service medical records show that the veteran fell and hit 
his head and cut his hand during service.  However, while the 
veteran claims he injured his back at that time, there is no 
evidence that the veteran had any complaints or treatment of 
a back disorder during service.  There is medical evidence of 
current spine disorder.  However, there is also evidence that 
the veteran incurred several injuries to the spine subsequent 
to service discharge, including in an automobile accident in 
1969, a fall in 1972, and another fall subsequent to 1972.  
There is no medical evidence linking any current back 
disorder to the veteran's military service.  Accordingly, 
service connection for a back disorder must be denied.  

The doctrine of reasonable doubt is not for application as 
the preponderance of the evidence is against the veteran's 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Hearing Loss and Tinnitus

The veteran claims entitlement to service connection for 
hearing loss and tinnitus.  He claims that he was exposed to 
acoustic trauma in the form of noise exposure during service.  
He testified before the Board that he was exposed to 
machinery noise and the noise of artillery fire during 
service.  

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385. 

There is no indication in the veteran's service medical 
records that he had any complaints of hearing loss or 
tinnitus during service.  The audiometer testing conducted 
during the veteran's September 1968 separation examination 
showed puretone thresholds were above 15 decibels.  
Accordingly, the veteran's hearing was normal at service 
discharge.

Private audiology test results from tests conducted in 1988, 
1989, 1990, and 1992, which indicate a hearing loss 
disability for VA purposes.  

In August 1998, a VA examination of the veteran was 
conducted.  The veteran reported that he had hearing loss and 
ringing in his ears during service.  However, the examiner 
reviewed the veteran's service medical records and confirmed 
that the separation examination results showed that the 
veteran's hearing was normal on separation.  The veteran also 
indicated that the first post service identification of 
hearing loss was in 1980, as a result of hearing testing 
conducted for his post-service employment.  The examiner 
noted a 20-year history of post-service occupational noise 
exposure as a mechanic.  An audiological evaluation was 
conducted.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
60
75
LEFT
15
15
5
65
80

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis was "subjective history of bilateral hearing 
loss since the time served in the Army.  History of bilateral 
tinnitus."  

The preponderance of the evidence is against the veteran's 
claims for service connection for hearing loss and tinnitus.  
The evidence of record clearly reveals that the veteran did 
not have any complaints or findings of hearing loss or 
tinnitus during active service.  The first diagnosis of 
hearing loss and tinnitus was made decades after the veteran 
separated from service.  While the veteran was exposed to 
noise in service, he also had extensive post-service history 
of noise exposure which spanned over two decades.  The 
competent medical evidence of record reveals that the 
veteran's hearing was normal on separation from service.  
Moreover, there is no competent medical evidence of record 
which links the veteran current hearing loss and tinnitus to 
his military service, or to any incident therein.  As such, 
service connection for hearing loss and tinnitus must be 
denied.  

The doctrine of reasonable doubt has been considered; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Initial Evaluation for Hemorrhoids

Service connection for hemorrhoids was granted by rating 
action dated in November 1998, and a noncompensable 
disability evaluation was assigned effective from July 2, 
1998.  Thereafter, a December 2002 rating decision granted a 
10 percent disability evaluation for hemorrhoids, effective 
from July 2, 2002.  The veteran asserts that he warrants an 
initial compensable evaluation for his service connection 
hemorrhoids.  The Board is addressing only the assignment of 
the initial noncompensable disability rating.  The issue 
involving a rating in excess of 10 percent for the period 
subsequent to July 1, 2002 is the subject of a remand below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this claim is based on the assignment of an initial 
rating for a disability following an initial award of service 
connection for tinnitus.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Id.; Francisco, 7 Vet. App. at 58.

The veteran's service medical records reveal that he was 
treated for a thrombosed hemorrhoid in May 1968.  In June 
1998, a VA examination of the veteran was conducted.  The 
veteran reported experiencing recurrences of bleeding 
hemorrhoids on several occasions subsequent to service.  He 
reported burning and itching, as well as difficulty with anal 
bleeding upon lifting heavy objects.  He specifically 
reported bleeding with each bowel movement.  The physical 
examination revealed no signs of bleeding or anemia.  Several 
internal hemorrhoids were identified and tenderness was noted 
on the rectal examination.  

A June 2000 VA medical treatment record reveals that the 
veteran had complaints of bleeding and inflamed hemorrhoids.  
The veteran was treated conservatively with sitz baths.  In 
July 2000, a sigmoidoscopy was conducted.  Tenderness and 
irritation of the anal canal was noted, along with a small 
polyp.  

VA medical records dated October 2000 reveal that the 
veteran's long standing symptoms of pain and bleeding 
hemorrhoids required additional evaluation and sigmoidoscopy 
examination.  Digital examination revealed dense scar tissue 
of a chronic anal fissure.  Surgical excision of the fissure 
was conducted.  

For the period of time from July 1998 to July 2002, an 
initial noncompensable disability evaluation was assigned for 
the veteran's service-connected hemorrhoids under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7336.  This 
rating contemplates mild or moderate internal or external 
hemorrhoids.  The next higher evaluation of 10 percent 
contemplates hemorrhoids which are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent evaluation, the highest 
assignable under this diagnostic code, contemplates 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. Part 4, § 4.114, 
Diagnostic Code 7336.

The evidence of record supports the assignment of an initial 
disability evaluation of 20 percent for the veteran's 
service-connected hemorrhoids.  The evidence of record shows 
that the veteran had recurrent internal hemorrhoids, with 
complaints of persistent bleeding since service connection 
was established in July 1998.  Furthermore, the October 2000 
VA surgical report revealed that the veteran had dense scar 
tissue of a chronic anal fissure, which required surgical 
excision.  As such a 20 percent evaluation is warranted.  
This is the maximum rating under the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.


ORDER

Service connection for a right knee disorder is denied.  

Service connection for a spine disorder is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

An initial disability evaluation of 20 percent is granted for 
the veteran's service-connected hemorrhoids for the period of 
time from July 2, 1998 to July 2, 2002, subject to the law 
and regulations governing the payment of monetary awards.  


REMAND

In December 2004, the veteran submitted a timely notice of 
disagreement to a January 2004 rating decision which denied 
entitlement to service connection for PTSD.  The filing of a 
NOD initiates the appeal process.  See Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995).  A Statement of the Case as to 
the issue of entitlement to service connection for PTSD needs 
to be issued.  The Board is, therefore, obligated to remand 
this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

With respect to the veteran's claim for entitlement to 
service connection for a left knee disorder, the service 
medical records reveal that the veteran was treated for a 
left knee injury during service.  Medical evidence subsequent 
to service shows continued complaints of left knee pain and 
x-ray evidence of abnormalities of the left knee.  A VA 
examination of the veteran's left knee was conducted in June 
1998.  With respect to the claim for a rating in excess of 10 
percent for service-connected hemorrhoids for the period of 
time subsequent to July 1, 2002, the Board notes that the 
most recent VA examination of the veteran was conducted in 
June 2004.  

Although the veteran was afforded VA examinations in 
conjunction with his claims for entitlement to service 
connection for a left knee disorder, and entitlement to an 
increased rating for his service-connected hemorrhoids, the 
Board does not find these two examinations to be adequate for 
appellate purposes.  The veteran's medical records were not 
available for review by the examiners.  As such, all 
available evidence was not considered.  Likewise, pertinent 
facts were neither identified nor evaluated and weighed.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the requirement for evaluation of the complete 
medical history of the veteran's condition operated to 
protect veterans against an adverse decision based on a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court clearly indicated that the necessity of 
evaluation of the complete medical history applied not only 
to adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  The 
Board therefore concludes that additional VA examinations are 
needed to provide an accurate picture of these claimed 
disabilities at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 
(2004).

Accordingly, the case is remanded for the following 
development:

1.  Appropriate action, including the 
issuance of a Statement of the Case and 
notification of the veteran's appellate 
rights on the issue of entitlement to 
service connection for PTSD, is 
necessary.  38 C.F.R. § 19.26 (2004).  
The veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal must be filed.  38 
C.F.R. § 20.202 (2004).  If the veteran 
perfects the appeal as to this issue, the 
case should be returned to the Board for 
appellate review.

2.  The veteran must be scheduled for the 
appropriate VA examination to determine 
the etiology of any left knee disorder 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Following a review 
of the service and postservice medical 
records, the examiner must state whether 
any diagnosed left knee disorder is 
related to the veteran's active duty 
service.  A complete rationale for all 
opinions must be provided.  The report 
prepared should be typed.

3.  The veteran must be scheduled for the 
appropriate VA examinations to determine 
the nature and extent of his 
service-connected hemorrhoids.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  The examiner must 
state whether hemorrhoids are manifested 
by persistent bleeding, with secondary 
anemia; fissures; or whether the 
hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  
The report prepared should be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.  In the event 
that the veteran does not report for the 
aforementioned examinations, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Following the above, the RO should 
readjudicate the veteran's claims.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


